Exhibit McCLATCHY ANNOUNCES FINAL RESULTS OF TENDER OFFER FOR DEBT SECURITIES SACRAMENTO, Calif., May 22, 2008—The McClatchy Company (NYSE-MNI) today announced the purchase of $300 million aggregate principal amount of debt securities pursuant to its previously announced tender offer, which expired as of 5:00 P. M., New York City time, on May 21, 2008. Pat Talamantes, McClatchy’s chief financial officer, said, “We are pleased with the results of the tender offer. The oversubscription to the offer is clearly a reflection of a win-win transaction for the company and its bond holders. We were able to reduce debt by $17.5 million and lower our ongoing interest costs, and expect to record a $19.5 million pre-tax gain on the extinguishment of this debt. We will continue to focus on debt reduction and expect debt to be in the $2 billion range by the end of 2008.” The table below identifies the principal amount of each series of securities validly tendered in the tender offer and the principal amount that McClatchy has accepted for purchase under the terms of the Offer to Purchase as well as the applicable proration factors. The amounts of each series of securities purchased in the tender offer were determined based on the aggregate principal amount of each series of securities validly tendered and not validly withdrawn on or before the expiration date, in accordance with the priorities and maximum tender amounts of each series of debt securities identified in the "Acceptance Priority Level and Maximum Tender Amount" column in the table below and subject to the maximum tender offer amount of $300 million.The principal amount tendered of each series of securities subject to the tender offer exceeded the respective principal amounts being accepted for purchase pursuant to the Offer to Purchase, therefore purchases of tendered securities of each series of securities will be subject to proration by the factor identified in the “Proration Factor” column in the table below. The consideration for the securities accepted for purchase as set forth in the Offer to Purchase, plus accrued and unpaid interest, will be paid by McClatchy today to The Depository Trust Company, which will allocate such funds to the holders entitled thereto. Securities that have been tendered but not accepted for purchase will be promptly returned to the tendering parties. 1 The following table identifies the principal amount of each series of securities validly tendered in the tender offer and the principal amount that McClatchy has accepted for purchase under the terms of the offer to purchase. CUSIP Number Title of Security Acceptance Priority Level and Maximum Tender Amount Principal Amount Tendered Principal Amount Accepted Proration Factor 499040AD5 9.875% Debentures due April 15, 2009 1 Maximum of $150 million $153.366 million $150 million 97.8 499040AM5 7.125% Notes due June 1, 2011 2 Maximum of $130 million $183.460 million $130 million 70.9 499040AN3 4.625% Notes due November 1, 2014 3 Maximum of $50 million $20.502 million $20 million 97.6 This press release is neither an offer to purchase, nor a solicitation for acceptance of the tender offer. McClatchy made the tender offer only by, and pursuant to the terms of, the Offer to Purchase dated April 23, 2008, as amendedby a press release datedMay 7, 2008, and the related Letter of Transmittal. J.P.
